Equal Energy Ltd. Annual Information Form For the year ended December31, 2012 March 14, 2013 (I) TABLE OF CONTENTS ABBREVIATIONS, CONVENTIONS AND CONVERSION FACTORS 1 GLOSSARY OF TERMS 2 FORWARD LOOKING STATEMENTS 3 CORPORATE STRUCTURE 6 BUSINESS AND STRATEGY 8 PRINCIPAL PROPERTIES 10 STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION 11 RISK FACTORS 23 CAPITAL STRUCTURE 30 DIVIDENDS 32 DIRECTORS AND OFFICERS 32 LEGAL PROCEEDINGS 37 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 37 REGISTRAR AND TRANSFER AGENT 37 MATERIAL CONTRACTS 37 INTEREST OF EXPERTS 37 AUDIT COMMITTEE INFORMATION 38 ADDITIONAL INFORMATION Appendix A – Audit Committee Mandate A-1 Appendix B – Report on Reserves Data by Independent Qualified Reserves Evaluator on Form 51-102F2 B-1 Appendix C – Report of Management and Directors on Reserve Data on Form 51-101F3 C-1 Appendix D – Cease Trade Orders, Bankruptcies, Penalties or Sanctions D-1 Unless otherwise indicated, all of the information provided in this Annual Information Form is stated as at December 31, 2010. 491097 v1 (II)-- ABBREVIATIONS, CONVENTIONS AND CONVERSION FACTORS ABBREVIATIONS Oil and Natural Gas Liquids Natural Gas bbl barrel Bcf Billion cubic feet of natural gas bbls barrels GJ gigajoule bbls per day barrels of oil per day GJ per day gigajoule per day bbls/d barrels of oil per day LNG Liquefied Natural Gas boe barrels of oil equivalent mcf thousand cubic feet of natural gas boe/d barrels of oil equivalent per day mcf/d thousand cubic feet of natural gas per day Mstb thousand stock tank barrels Mmcf million cubic feet of natural gas mbbl Thousand barrels of oil Mmcf/d million cubic feet of natural gas per day Mboe Thousands of barrels of oil equivalent mmbtu millions of British Thermal Units NGL natural gas liquid NGLs natural gas liquids Other API American Petroleum Institute °API an indication of the specific gravity of crude oil measured on the API gravity scale.Liquid petroleum with a specified gravity of 28°API or higher is generally referred to as light crude oil NI 51-101 National Instrument 51-101 NYMEX New York Mercantile Exchange Q1 first quarter of the year - January 1 to March 31 Q2 second quarter of the year - April 1 to June 30 Q3 third quarter of the year - July 1 to September 30 Q4 fourth quarter of the year - October 1 to December 31 SEC Securities and Exchange Commission US$ United States dollars WTI West Texas Intermediate, the reference price paid in U.S. dollars at Cushing, Oklahoma for crude oil of standard grade BOE’s may be misleading, particularly if used in isolation. A BOE conversion ratio of 6 mcf to one boe is based on an energy equivalency conversion method primarily applicable at the burner tip and does not necessarily represent a value equivalence at the wellhead. CONVENTIONS Unless otherwise indicated, all references herein to dollar amounts are in Canadian dollars (CDN$) and references herein to “$” or “dollars” are to Canadian dollars or “M$” are to a thousand Canadian dollars or “MM$” are to a million Canadian dollars. The information set out in this AIF is stated as at December31, 2012 unless otherwise indicated.Capitalized terms used but not defined in the text are defined in the Glossary. (IV)Equal Energy Ltd. 2012 Annual Information Form-- CONVERSION FACTORS The following table sets forth certain standard conversions from Standard Imperial Units to the International System of Units (or metric units): To Convert from To Multiply by Mcf Cubic metres Cubic metres Cubic feet Bbls Cubic metres Cubic metres Bbls oil Feet Metres Metres Feet Miles Kilometres Kilometres Miles Acres Hectares Hectares Acres GLOSSARY The following are defined terms used in this Annual Information Form (“AIF”): “6.75% Debentures” means the convertible unsecured junior subordinated debentures of the Company due March 31, 2016; “ABCA” means the Business Corporations Act (Alberta); “COGE Handbook” means the standards set out in the Canadian Oil and Gas Evaluation Handbook; “Common Shares”means common share in the capital stock of the corporation; “Credit Facility”means (A)a $105.0million revolving credit facility with a syndicate of lenders, and (B)a $20.0million operating facility with Bank of Nova Scotia, as lender, provided pursuant to the Second Amended and Restated Credit Agreement; “Debentures” means the 6.75% Debentures; “Delaware GCL” means Delaware general corporation law; “EEC” means Enterra Energy Corp., a corporation amalgamated under the ABCA; “EEFI”means Equal Energy Finance Inc., a corporation incorporated under the laws of the State of Delaware; “EEF(D)I” means Equal Energy Finance (Delaware) Inc., a corporation incorporated under the laws of the State of Delaware; “EEPP” means the Equal Energy Production Partnership, a partnership organized pursuant to the laws of Alberta; “EEPC” means Equal Energy Partner Corp., a corporation incorporated under the ABCA; “EEUSHI” means Equal Energy US Holdings Inc., a corporation incorporated under the laws of the State of Delaware; “EEUSI”means Equal Energy US Inc., a corporation incorporated under the laws of the State of Oklahoma; “Equal”, “Equal Energy”, the “Corporation”or the“Company”means Equal Energy Ltd., a corporation amalgamated under the laws of the Province of Alberta; “GAAP” means generally accepted accounting principles in Canada; “Haas” means Haas Petroleum Engineering Services, Inc., independent petroleum engineering consultants; “Haas Report”means the independent engineering evaluation of certain oil, NGL and natural gas interests of the Corporation prepared by Haas dated February 6, 2013 and effective December 31, 2012; “Non-Resident” means (a)a person who is not a resident of Canada for the purposes of the Tax Act and any applicable income tax convention; or (b)a partnership that is not a Canadian partnership for the purposes of the Tax Act; “Operating Subsidiaries”means collectively, the direct and indirect subsidiaries of the Corporation that own and operate assets for the benefit of the Corporation (with the material Operating Subsidiaries being EEPC, EEPP, EEUSI, EEUSHI, EEFI, and EEF(D)I; “Reserve Reports” means, collectively, the McDaniel Report and Haas Report; “Second Amended and Restated Credit Agreement” meansthesecond amended and restated syndicated credit agreement dated June25, 2010, between Equal Energy and the Bank of Nova Scotia; “Shareholder” means a holder of Common Shares; “Tax Act” means the Income Tax Act (Canada) and the regulations thereunder, as amended from time to time; “Trust” means Enterra Energy Trust, an unincorporated open-ended investment trust established under the laws of Alberta pursuant to the Trust Indenture; “Trust Indenture” means the amended and restated trust indenture dated November 25, 2003 among Olympia Trust Company, as trustee, Luc Chartrand as settlor, and EEC, as may be amended, supplemented, and restated from time to time; “Trust Units” means trust units of the Trust; Exchange Rate Information Except where otherwise indicated, all references to dollar amounts in this AIF are stated in Canadian dollars.The following table sets forth the US/Canada exchange rates on the last trading day of the years indicated as well as the high, low and average rates for such years.The high, low and average exchange rates for each year were identified or calculated from spot rates in effect on each trading day during the relevant year.The exchange rates shown are expressed as the number of U.S. dollars required to purchase one Canadian dollar.These exchange rates are based on those published on the Bank of Canada’s website as being in effect at approximately the closing rate on each trading day. Year Ended December 31 Year End High Low Average In the preparation of the reserve tables in the section ‘Statement of Reserves Data and Other Oil and Gas Information” there are certain tables which present the net present value of the future revenue streams of the Oklahoma reserves. In order to combine the reserves in the Canada assets with the reserves in the U.S. assets, the future cash flows of the Oklahoma assets must be translated into Canadian dollars using a future exchange rate. The Company used a rate of $1.0051 U.S. to $1.00 Canadian for the forecast price tables and for the constant price table unless expressly noted otherwise, prices and costs used in an estimate that are the arithmetic average of the first-day-of-the-month price of the applicable commodity for each of the twelve months in 2012, held constant throughout the estimated lives of the properties to which the estimate applies. FORWARD LOOKING STATEMENTS Various statements contained in this report, including those that express a belief, expectation, or intention, as well as those that are not statements of historical fact, are forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements express a belief, expectation or intention and generally are accompanied by words that convey projected future events or outcomes. These forward-looking statements may include projections and estimates concerning capital expenditures, the Company’s liquidity, capital resources, and debt profile, pending acquisitions or dispositions, the timing and success of specific projects, outcomes and effects of litigation, claims and disputes, elements of the Company’s business strategy, compliance with governmental regulation of the oil and natural gas industry, including environmental regulations, acquisitions and divestitures and the effects thereof on the Company’s financial condition and other statements concerning the Company’s operations, economic performance and financial condition. Forward-looking statements are generally accompanied by words such as “estimate,” “assume,” “target,” “project,” “predict,” “believe,” “expect,” “anticipate,” “potential,” “could,” “may,” “foresee,” “plan,” “goal,” “should,” “intend” or other words that convey the uncertainty of future events or outcomes. The Company has based these forward-looking statements on its current expectations and assumptions about future events. These statements are based on certain assumptions and analyses made by the Company in light of its experience and perception of historical trends, current conditions and expected future developments as well as other factors the Company believes are appropriate under the circumstances. The actual results or developments anticipated may not be realized or, even if substantially realized, may not have the expected consequences to or effects on the Company’s business or results. Such statements are not guarantees of future performance and actual results or developments may differ materially from those projected in such forward-looking statements. These forward-looking statements speak only as of the date hereof. The Company disclaims any obligation to update or revise these forward-looking statements unless required by law, and it cautions readers not to rely on them unduly. While the Company’s management considers these expectations and assumptions to be reasonable, they are inherently subject to significant business, economic, competitive, regulatory and other risks, contingencies and uncertainties relating to, among other matters, the risks and uncertainties discussed in “Risk Factors” in Item1A of this report, including the following: • risks associated with drilling oil and natural gas wells; • the volatility of oil and natural gas prices; • uncertainties in estimating oil and natural gas reserves; • the need to replace the oil and natural gas the Company produces; • the Company’s ability to execute its growth strategy by drilling wells as planned; • risks and liabilities associated with acquired properties and risks related to the integration of acquired businesses; • amount, nature and timing of capital expenditures, including future development costs, required to develop the Company’s undeveloped areas; • concentration of operations in Central Oklahoma; • inability to retain drilling rigs and other services; • risk of currency fluctuations; • the potential adverse effect of commodity price declines on the carrying value of the Company’s oil and natural gas properties; • severe or unseasonable weather that may adversely affect production and drilling activities; • availability of satisfactory oil and natural gas marketing and transportation; • availability and terms of capital to fund capital expenditures; • amount and timing of proceeds of asset sales and asset monetizations; • ability to fund ongoing dividends; • limitations on operations resulting from debt restrictions and financial covenants; • potential financial losses or earnings reductions from commodity derivatives; • potential elimination or limitation of tax incentives; • competition in the oil and natural gas industry; • risks associated with consent solicitations and proxy contests conducted by dissident stockholders; • general economic conditions, either internationally or domestically or in the areas where the Company operates; • inability to obtain required regulatory approvals for development activities; • costs to comply with current and future governmental regulation of the oil and natural gas industry, including environmental, health and safety laws and regulations, and regulations with respect to hydraulic fracturing;and • the need to maintain adequate internal control over financial reporting. The reader is further cautioned that the preparation of the financial statements in this report that are in accordance with GAAP requires management to make certain judgments and estimates that affect the reported amounts of assets, liabilities, revenues and expenses.Estimating reserves is also critical to several accounting estimates and requires judgments and decisions based upon available geological, geophysical, engineering and economic data.These estimates may change, having either a negative or positive effect on the financial status of the Company as further information becomes available, and as the economic environment changes. Many of these risk factors and other specific risks and uncertainties are discussed in further detail throughout this AIF and in the Corporation’s management’s discussion and analysis for the year ended December 31, 2012 (the “MD&A”), which is available through the internet on the Corporation’s SEDAR profile at www.sedar.com, on EDGAR at www.sec.gov as part of the annual report on Form 10-K filed with the SEC together with this AIF, and on the Corporation’s website at www.equalenergy.ca.
